         Case 2:20-cv-02172-MTL Document 1 Filed 11/11/20 Page 1 of 3



 1   Jefferson T. Collins, Bar #016428
     JONES, SKELTON & HOCHULI, P.L.C.
 2   40 North Central Avenue, Suite 2700
     Phoenix, Arizona 85004
 3   Telephone: (602) 263-1700
     Fax: (602) 200-7825
 4   jcollins@jshfirm.com
 5   Attorneys for Defendant Target Stores, Inc.
 6
                             UNITED STATES DISTRICT COURT
 7
                                      DISTRICT OF ARIZONA
 8
     Jennifer M. Minnerly, individually,                  NO.
 9
                                             Plaintiff,   NOTICE OF REMOVAL
10
                   v.
11
     Target Stores, Inc., a foreign corporation; John
12   Does 1-5; Jane Does 1-5; Black Corporations
     1-5; White Partnerships 1-5,
13
                                           Defendants.
14
15
                   Defendant Target Stores, Inc., by and through undersigned counsel, files this
16
     Notice of Removal of this action to the United States District Court for the District of
17
     Arizona and states as follows:
18
                   1.     On or about October 19, 2020, this action was commenced against
19
     Defendants in the Superior Court of the State of Arizona, in and for the County of
20
     Maricopa under the caption Jennifer Minnerly v. Target Stores, Inc., et al. Copies of the
21
     initial pleadings are attached hereto as Exhibit A. Defendant was served by process on
22
     October 21, 2020.
23
                   2.     Target Corporation, incorrectly named Target Stores, Inc., is a
24
     Minnesota Corporation with its principal place of business in Minneapolis, Minnesota.
25
     According to the Complaint, Plaintiff is a resident and citizen of Maricopa County,
26
     Arizona.
27
28
     8908108.1
           Case 2:20-cv-02172-MTL Document 1 Filed 11/11/20 Page 2 of 3



 1                 3.     This Court has original jurisdiction over the civil action pursuant to
 2   28 U.S.C. § 1332 in that the matter in controversy exceeds the sum or value of $75,000
 3   exclusive of interest and costs, and the action is between citizens of different states. The
 4   basis for this removal is the fact that the settlement demand submitted on October 5, 2020
 5   was in the amount of $350,500 based upon past medical specials in the amount of
 6   $54,473.91. Based upon this information, the amount in controversy exceeds the
 7   jurisdictional limits for diversity jurisdiction. Therefore, this action may be removed to
 8   this Court pursuant to the provisions of 28 U.S.C. § 1441, et seq.
 9                 4.     Written notice of the filing of this Notice of Removal will be given to
10   all adverse parties as required by law and a true and correct copy of this Notice will be
11   filed with the Clerk of the Superior Court of the State of Arizona, in and for the County of
12   Yuma.
13                 5.     A Notice of Filing Notice of Removal was filed with the Superior
14   Court and a copy of the same is attached as Exhibit B.
15                 WHEREFORE, Defendant Target Stores, Inc. respectfully requests that this
16   action be removed to this Court.
17
18
19
20
21
22
23
24
25
26   ...
27   ...
28   ...
     8908108.1                                    2
         Case 2:20-cv-02172-MTL Document 1 Filed 11/11/20 Page 3 of 3



 1                DATED this 11th day of November 2020.
 2                                          JONES, SKELTON & HOCHULI, P.L.C.
 3
 4                                          By /s/ Jefferson T. Collins
                                               Jefferson T. Collins
 5                                             40 North Central Avenue, Suite 2700
                                               Phoenix, Arizona 85004
 6                                             Attorneys for Defendant Target Stores, Inc.
 7
                              CERTIFICATE OF SERVICE
 8
                  I hereby certify that on this 11th day of November 2020, I caused the
 9
     foregoing document to be filed electronically with the Clerk of Court through the
10
     CM/ECF System for filing; and served on counsel of record via the Court’s CM/ECF
11
     system.
12
13   /s/ Kathy Kleinschmidt
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     8908108.1                                3
